Citation Nr: 0517297	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  98-04 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to accrued benefits for service connection 
for hypertension on an accrued basis claimed prior to death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1944 to March 1945.

This appeal is from rating decisions of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).

The Board of Veterans' Appeals grants the appellant's motion 
to advance the appeal on its docket.


FINDINGS OF FACT

1.  The appellant applied for accrued benefits the month the 
veteran died.

2.  The appellant is the surviving spouse of the veteran.

3.  The veteran's service connected anxiety and post-
traumatic stress disorders aggravated his chronic 
hypertension.

4.  The veteran died of cardiac arrest due to or as a 
consequence of coronary artery disease due to or as a 
consequence of hypertension.

5.  Service-connected hypertension was a principal cause of 
the veteran's death.


CONCLUSIONS OF LAW

1.  At the time of death, the veteran had additional 
disability proximately due to or the result of aggravation of 
hypertension by service-connected anxiety and post-traumatic 
stress disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310(a) (2004).

2.  Service connection for hypertension for accrued purposes 
is warranted.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 
§ 3.1000 (2004).

3.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. § 3.312(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Accrued Benefits

In April 1997, the veteran filed an informal claim for 
service connection for hypertension secondary to his service-
connected anxiety and post-traumatic stress disorders 
(formerly diagnosed as psychoneurosis, anxiety neurosis 
type).  38 C.F.R. § 3.155 (2004).  He alleged that his 
anxiety and post-traumatic stress disorders caused or 
aggravated his hypertension.  He died May [redacted], 1997.  His 
surviving spouse has applied for accrued disability benefits.  
See 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 
(2004).

Medical evidence of record at the time of his death showed a 
diagnosis of hypertension.  With his informal claim, the 
veteran submitted a statement from Bert Barnes, M.D., dated 
March 21, 1997.  Dr. Barnes, his treating physician, wrote 
that the veteran's service-connected anxiety aggravated his 
hypertension.

The veteran's claims file comprises extensive private and VA 
medical records showing hypertension among his several 
diagnoses for many years prior to his death.  The private 
medical records came into VA possession both before and after 
his death in about equal parts.  The evidence that entered VA 
possession before and after his death was substantially 
overlapping in the time period on which the records reported.

The veteran's claims file contained no evidence at the time 
of his death contrary to Dr. Barnes's medical opinion.  The 
medical records obtained both before and after his death 
pertained to treatment, not etiology of hypertension, and 
consequently, though voluminous, are essentially 
uninformative regarding the question of a relationship 
between the veteran's hypertension and his service-connected 
anxiety/PTSD.  Because the treatment records that came into 
VA possession after the veteran's death are not informative 
of whether the veteran's service-connected anxiety and PTSD 
caused or aggravated his hypertension, the Board need not 
consider whether any of the them must be deemed in the claims 
file at the time of his death as a matter of law.  Compare 
38 C.F.R. § 3.1000(d)(4) (1996) with 38 C.F.R. § 3.1000(d)(4) 
(2004); see also Hayes v. Brown, 4 Vet. App. 353, 359-61 
(1993) (discussion of relationship among 38 U.S.C. § 5121(a), 
38 C.F.R. § 3.327(a), 38 C.F.R. § 3.1000(d)(4)(i), and VA 
manual M21-1 regarding evidence obtained after veteran's 
death that can be deemed of record at the time of death for 
accrued benefits determinations).

Statements from Dr. Barnes and from other private 
practitioners written subsequent to the veteran's death are 
patently post-mortem evidence that cannot be considered in an 
accrued benefits claim.  Likewise, the Board cannot consider 
October 2002 and a March 2005 expert medical opinions that VA 
obtained from Veterans Health Administration cardiologists in 
the context of the appellant's claim for service connection 
for the cause of the veteran's death, cannot be considered to 
decide the accrued benefits claim.  38 C.F.R. § 3.1000(d)(4) 
(2004).

In its July 1997 rating decision, the RO references several 
articles that address the role of psychosocial stress as a 
cause of hypertension.  These articles are not contained in 
the claims folder.  The Board will not take further action to 
obtain the missing articles.  Closer inspection of the record 
reveals that none of the articles were of record at the time 
of the veteran's death.  The veteran referenced "a doctor's 
statement" as enclosed with his April 1997 claim for 
secondary service connection for hypertension.  All 
subsequent communications regarding the claim are from the 
appellant and post-date his death.  They reference enclosure 
of medical records.  None mention enclosure of medical 
literature.  The RO did not identify how it obtained the 
medical articles.  It does not matter whether the appellant 
submitted them, or if the RO obtained them sua sponte.  The 
articles were not of record at the time of the veteran's 
death, and VA may not consider them as evidence to decide the 
accrued benefits claim.

Service medical records are negative for hypertension.  There 
is no evidence of hypertension during the year following 
separation from service, and no evidence of a nexus between 
the hypertension diagnosed many years after service and the 
veteran's military service.  There is no evidence for finding 
the veteran incurred hypertension in service or that 
preexisting hypertension was aggravated in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2004).

The medical evidence of record prior to the veteran's death 
showed diagnoses of hypertension for many years and chronic 
use of medication to control it.  Thus the veteran had a 
compensable disability from hypertension.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2004).

The evidence of record prior to the veteran's death bearing 
on the question whether the veteran's service-connected 
anxiety/PTSD caused or aggravated his hypertension is Dr. 
Barnes's March 1997 letter.  It is the opinion of a medical 
doctor.  It is uncontradicted by any evidence VA can consider 
in deciding the appellant's accrued benefits claim.  The 
claim is granted.  38 U.S.C.A. § 5121(a) (West 2002); 
38 C.F.R. § 3.1000 (2004).



II.  Service Connection for the Cause of the Veteran's Death

The claim for service connection for the cause of the 
veteran's death ordinarily considers all of the evidence of 
record.  See 38 C.F.R. §§ 3.303(a), 3.312 (2004).  As noted 
above, the treatment records that VA obtained subsequent to 
the veteran's death confirm that he had hypertension, but are 
otherwise uninformative about whether the hypertension was 
service-connected.

The veteran's death certificate states the cause of death as 
cardiac arrest due to or as a consequence of coronary artery 
disease due to or as a consequence of hypertension.  A 
November 1997 statement from David McGrew, M.D., chief of the 
hospice facility where the veteran died, stated that he was 
unaware that the veteran had preexisting heart disease.  
April 1995 and November 1996 echocardiogram reports of record 
show the veteran had progressing heart disease, thus also 
proving Dr. McGrew was not well informed of the veteran's 
medical history.

The expert cardiology opinions from the Veteran's Health 
Administration (VHA), see 38 C.F.R. § 20.901(a) (2004) state 
strongly that the veteran's service-connected anxiety and 
PTSD did not cause or aggravate his hypertension.  The latter 
VA opinion corroborated Dr. Barnes's opinion that the 
veteran's anxiety disorder chronically aggravated residuals 
of two cerebrovascular accidents he had six and eight year 
prior to death, but it also opined that the CVA did not cause 
or contribute to the veteran's death.  The VA cardiologists 
and Dr. Barnes agree that hypertension directly contributed 
to the veteran's death.  The March 2005 VHA persuasive 
opinion was that the veteran died of cardiac not 
cerebrovascular causes, contrary to Dr. McGrew's implied 
opinion.  The VHA opinions are more detailed and reasoned 
than the statements by the veteran's physicians.  In short, 
the VHA medical opinions are the only medical evidence 
directly adverse to the claim for service connection for the 
cause of the veteran's death.  Weighed against the evidence 
in favor of finding that the veteran's service-connected 
anxiety and PTSD caused or aggravated his hypertension, the 
adverse evidence is the more probative.

Whereas the veteran filed a claim for service connection for 
hypertension before he died, and the appellant's claim for 
service connection for accrued purposes is granted, the 
veteran is deemed to have been service connected for the 
underlying disability at the time of his death, because the 
accrued benefits claim is derived from the claim for service 
connection that was pending at the time of the veteran's 
death.  The effective date of service connection for 
disability compensation is the date of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2004).

For the purpose of listing the veteran's service-connected 
disabilities at the time of death as they pertain to the 
appellant's claim for DIC benefits, the hypertension that 
this decision finds is service-connected for accrued purposes 
was service-connected at the time of his death.

The claim for service connection for the cause of the 
veteran's death is in the peculiar legal posture of the 
veteran being service connected for hypertension at the time 
of his death, by operation of the accrued benefits decision, 
supra.  The regulation governing service connection for the 
cause of the veteran's death provides for service connection 
for the cause of the veteran's death when the evidence shows 
that a service-connected disability was either a principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (2004).

All other matters aside, the claim now presents as a claim 
for service connection for the cause of the veteran's death 
in which, as a matter of law, 38 C.F.R. § 3.1000 (2004), the 
veteran was service-connected for hypertension at the time of 
his death.  There is no dispute in the evidence of record 
that hypertension was an underlying cause of the veteran's 
death.  The death certificate lists it as such.  The 
veteran's physician, Dr. Barnes, asserts that to be the case, 
and the VHA opinions corroborate that conclusion.

Thus, notwithstanding the evidence obtained subsequent to the 
veteran's death, as a matter of law, a service-connected 
disability was an underlying cause of death, 38 C.F.R. 
§ 3.312(b) (2004), and service connection for the cause of 
the veteran's death is warranted.  The appellant's claim must 
be granted.

III.  Duty to Notify and to Assist

This decision affords complete satisfaction of the 
appellant's claims.  Consequently, any question whether VA 
discharged its duties under the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), to notify and assist the appellant with her claim are 
moot.


ORDER

Service connection for hypertension for accrued benefits 
purposes is granted.

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


